FEDERATED MDT SERIES 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 November 8, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED MDT SERIES (the “Trust”) FEDERATED MDT ALL CAP CORE FUND Class A Shares Class C Shares Class K Shares Institutional Shares FEDERATED MDT BALANCED FUND Class A Shares Class C Shares Class K Shares Institutional Shares FEDERATED MDT LARGE CAP GROWTH FUND Class A Shares Class B Shares Class C Shares Institutional Shares FEDERATED MDT SMALL CAP CORE FUND Class A Shares Class C Share Institutional Shares FEDERATED MDT SMALL CAP GROWTH FUND Class A Shares Class B Shares Class C Shares Institutional Shares 1933 Act File No. 333-134468 1940 Act File No. 811-21904 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectus and Statement of Additional Information dated November 5, 2010, do not differ from the forms of Prospectus and Statement of Additional Information contained the Registration Statement that was electronically filed under Rule 485(b) as Post-Effective amendment No. 10 on November 5, 2010. If you have any questions regarding this certification, please contact me at (412) 288-8239. Very truly yours, /s/ Todd P. Zerega Todd P. Zerega Assistant Secretary
